IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 774 MAL 2015
                                            :
                   Petitioner               : Petition for Allowance of Appeal from he
                                            : Order of the Superior Court
                                            :
            v.                              :
                                            :
                                            :
ANGEL ANTHONY RESTO,                        :
                                            :
                   Respondent               :


                                       ORDER



      AND NOW, this 23rd day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as set forth by the Commonwealth, is as follows:


            Did the Pennsylvania Superior Court err in holding that the
            mandatory minimum sentence found in 42 Pa.C.S.A. § 9718(a)(3)
            [is] unconstitutional in light of Alleyne v. United States, 133 S. Ct.
            2151 (2013), despite that statutory provision calling for no facts to
            be found beyond simply being convicted of the enumerated
            offense?
      This matter is to be listed together with Commonwealth v. Bragg, 67 EAL

2016, Commonwealth v. Macklin, 288 MAL 2015, and Commonwealth v.

Sachette, 973 MAL 2015, for oral argument purposes only.

      Justice Wecht did not participate in the consideration or decision of this

matter.